10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 2:18-Cr-OO733-PSG Document 1 Filed 10/24/18 Page 1 of 59 Page |D #:1

:`FH_ED

UNITED STATES DISTRICT COURT

FOR THE CENTRAL DISTRICT OF CALIFORNIA

UNITED sTATEs oF AMERICA, cR No.¢§ §§ § § ? 3 3 436

HMMHL §§§QBM§I;Q§
v. [18 U.S.C. § 371: Conspiracy;
18 U.S.C. § 844(e): Conveying
TYLER RAI BARRISS, False Information Concerning the

aka “@SWAUTISTIC,” Use of An Explosive Device; 18
aka “Robert Hayward,” U.S.C. § 875(c): Threats to Injure
aka “Robert,” in Interstate Commerce; 18 U.S.C.
aka “Alex Mendez,” § 1349: Conspiracy to Commit Bank
aka “Alex Mendez,” Fraud; 18 U.S.C. § 2: Aiding and
aka “Alex,” Abetting]

aka “Matthew,”
aka “Aaron,”

Defendant.

 

 

 

 

The United States Attorney charges:
INTRODUCTION

At all times relevant to this Information:

1. Twitter was an online social networking service on which
users post and interact with messages known as tweets. Twitter users
could also send Direct Messages to one another.

2. A Twitter “handle” was the name a user selected to use on

Twitter.

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

\, Case 2:18-Cr-OO733-;PSG Document 1o Filed 10/24/18 Page 2 of 59 Page |D #:2

3. Defendant TYLER RAI BARRISS, also known as (“aka”)
“@SWAUTISTIC,” aka “Robert Hayward,” aka “Robert,” aka “Alex Mendez,”
aka “Alex,” aka “Matthew,” aka “Aaron,” resided in, and was located
in, Los Angeles County within the Central District of California.
Defendant BARRISS used the Twitter handle @SWAUTISTIC.

4. Unindicted Co-Conspirator No. 1 resided in, and was located
in, Des Plaines, Illinois. Unindicted Co-Conspirator No. 1 used the
Twitter handle @INTERNETLORD.

5. Unindicted Co-Conspirator No. 2 resided in, and was located
in, Gulf Breeze, Florida. Unindicted Co-Conspirator No. 2 used the
Twitter handle @TRAGIC.

6. Unindicted Co-Conspirator No. 3 resided in, and was located
ink Grand Rapids, Michigan. Unindicted Co-Conspirator No. 3 used the
Twitter handle @THROW.

7. Unindicted Co-Conspirator No. 4 resided in, and was located
in, Greenwood, Missouri. Unindicted Co-Conspirator No. 4 used the
Twitter handle @SPARED.

8. Waukesha State Bank was a financial institution insured by
the Federal Deposit Insurance Corporation.

9. “Swatting” was the action or practice of harassing a victim
by deceiving an emergency service into sending police and emergency
service response teams to the victim's address often by making a
false report of a serious law enforcement emergency - such as a
murder or hostage situation - at the victim's address to trigger the

deployment of the response team.

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26.

27

28

 

 

. CaSe 2:18-Cr-OO733-:PSG Document 1l Filed 10/24/18 Page 3 of 59 Page |D #:3

COUNT ONE
[18 U.S.C. § 844(€)]

On or about September 24, 2015, in Los Angeles County, within
the Central District of California, defendant TYLER RAI BARRISS, also
known as (“aka”) “@SWAUTISTIC,” aka “Robert Hayward,” aka “Robert,”
aka “Alex Mendez,” aka “Alex,” aka “Matthew,” aka “Aaron,” by a
telephone and other instrument of commerce, willfully made a threat,
and maliciously conveyed false information knowing the information to
be false, to the Beaver Creek Police Department in Beaver Creek,
Ohio, concerning an alleged attempt being made, or to be made, to
kill, injure, and intimidate an individual and to damage and destroy
property by means of fire and an explosive, namely, and in substance
and effect, that bombs were planted at a high school in Beaver Creek

and that those bombs were set to explode.

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-cr-OO733-,PSG Document 1l Filed 10/24/18 Page 4 of 59 Page lD #:4

COUNT TWO
[18 U.S.C. § 844(€)]

On or about September 29, 2015, in Los Angeles County, within
the Central District of California, defendant TYLER RAI BARRISS, also
known as (“aka”) “@SWAUTISTIC,” aka “Robert Hayward,” aka “Robert,”
aka “Alex Mendez,” aka “Alex,” aka “Matthew,” aka “Aaron,” by a
telephone and other instrument of commerce, willfully made a threat,
and maliciously conveyed false information knowing the information to
be false, to the Keene Police Department in Keene, New Hampshire,
concerning an alleged attempt being made, or to be made, to kill,
injure, and intimidate an individual and to damage and destroy
property by means of fire and an explosive, namely, and in substance
and effect, that bombs were planted at a high school in Keene and

that those bombs were set to explode.

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-cr-OO733-_PSG Document 1 Filed 10/24/18 Page 5 of 59 Page lD #:5

COUNT THREE
[18 U.S.C. § 844(@)]

On or about late September 2015, in Los Angeles County, within
the Central District of California, defendant TYLER RAI BARRISS, also
known as (“aka”) “@SWAUTISTIC,” aka “Robert Hayward,” aka “Robert,”
aka “Alex Mendez,” aka “Alex,” aka “Matthew,” aka “Aaron,” by a
telephone and other instrument of commerce, willfully made a threat,
and maliciously conveyed false information knowing the information to
be false, to the Clark County School District Police Department in
Henderson, Nevada, concerning an alleged attempt being made, or to be
made, to kill, injure, and intimidate an individual and to damage and
destroy property by means of fire and an explosive, namely, and in
substance and effect, that bombs were planted at a school and that

those bombs were set to explode.

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-Cr-OO733-P.SG Document 1 Filed 10/24/18 Page 6 of 59 Page |D #:6

COUNT FOUR
[18 U.S.C. § 875(C)]

On or about October 1, 2015, in Los Angeles County, within the
Central District of California, defendant TYLER RAI BARRISS, also
known as (“aka”) “@SWAUTISTIC,” aka “Robert Hayward,” aka “Robert,”
aka “Alex Mendez,” aka “Alex,” aka “Matthew,” aka “Aaron,” with the
purpose of issuing a threat and with knowledge that the communication
would be viewed as a threat, knowingly transmitted in interstate
commerce to the Ipswich Police Department in Ipswich, Massachusetts,
a communication containing true threats to injure the person of
another, namely, and in substance and effect, that he had murdered
his girlfriend and intended to go to the Ipswich Police Department to

kill Offic@rs ana himseif.

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-Cr-OO733j,PSG Document 1 Fi|e_d 10/24/18 E.Page 7 Of 59 Page |D #:7

\ \

COUNT FIVE
[18 U.S.C. § 844(€)]

On or about October 5, 2015, in Los Angeles County, within the
Central District of California, defendant TYLER RAI BARRISS, also
known as (“aka”) “@SWAUTISTIC,” aka “Robert Hayward,” aka “Robert,”
aka “Alex Mendez,” aka “Alex,” aka “Matthew,” aka “Aaron,” by a
telephone and other instrument of commerce, willfully made a threat,
and maliciously conveyed false information knowing the information to
be false, to the DuPage University Police Department in Glen Ellyn,
Illinois, concerning an alleged attempt being made, or to be made, to
kill, injure, and intimidate an individual and to damage and destroy
property by means of fire and an explosive, namely, and in substance
and effect, that bombs were planted at a college in Glen Ellyn and

that those bombs were set to explode.

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

CaSe 2:18-Cr-OO733-,PSG Document 1 Fi|e’d 10/24/18 ,Page 8 of 59 Page |D #:8

COUNT SIX`
[18 U.S.C. § 844(€)]

On or about October 7, 2015, in Los Angeles County, within the
Central District of California, defendant TYLER RAI BARRISS, also
known as (“aka”) “@SWAUTISTIC,” aka “Robert Hayward,” aka “Robert,”
aka “Alex Mendez,” aka “Alex,” aka “Matthew,” aka “Aaron,” by a
telephone and other instrument of commercey willfully made a threat,
and maliciously conveyed false information knowing the information to
be false, to the University of Illinois~Chicago Police Department in
Chicago, Illinois, concerning an alleged attempt being made, or to be
made, to kill, injure, and intimidate an individual and to damage and
destroy property by means of fire and an explosive, namely, and in
substance and effect, that bombs were planted in backpacks at a

university in Chicago.

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-Cr-OO733-PSG Document 1 Fi|e§j 10/24/18 Page 9 of 59 Page |D #:9

COUNT SEVEN
[18 U.S.C. § 844(€)]

On or about October 8, 2015, in Los Angeles County, within the
Central District of California, defendant TYLER RAI BARRISS, also
known as (“aka”) “@SWAUTISTIC,” aka “Robert Hayward,” aka “Robert,”
aka “Alex Mendez,” aka “Alex,” aka “Matthew,” aka “Aaron,” by a
telephone and other instrument of commerce, willfully made a threat,
and maliciously conveyed false information knowing the information to
be false, to the Northern Illinois University Police Department in
Dekalb, Illinois, concerning an alleged attempt being made, or to be
made, to kill, injure, and intimidate an individual and to damage and
destroy property by means of fire and an explosive, namely, and in
substance and effect, that bombs were planted at a university in

Dekalb and that those bombs were set to explode.

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

CaSe 2:18-cr-OO733-E’SG Document 1l Filed 10/24/18 F?age 10 of 59 Page |D #:10

COUNT EIGHT
[18 U.S.C. § 875(0)]

On or about September 26, 2017, in Los Angeles County, within
the Central District of California, defendant TYLER RAI BARRISS, also
known as (“aka”) “@SWAUTISTIC,” aka “Robert Hayward,” aka “Robert,”
aka “Alex Mendez,” aka “Alex,” aka “Matthew,” aka “Aaron,” with the
purpose of issuing a threat and with knowledge that the communication
would be viewed as a threat, knowingly transmitted in interstate
commerce to the Washington Police Department in Washington, Illinois,
a communication containing true threats to injure the person of
another, namely, and in substance and effect, that he had just shot
two people at a residence on South Elm Street in Washington and that

/
he was armed with an assault rifle.

10

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26‘

27

28

 

 

CaSe 2:18-cr-OO733-PSG Document 1 Filed 10/24/18 F?age 11 of 59 Page |D #:11

COUNT NINE
[18 U.S.C. § 844(e)]

On or about September 26, 2017, in Los Angeles County, within
the Central District of California, defendant TYLER RAI BARRISS, also
known as (“aka”) “@SWAUTISTIC,” aka “Robert Hayward,” aka “Robert,”
aka “Alex Mendez,” aka “Alex,” aka “Matthew,” aka “Aaron,” by a
telephone and other instrument of commerce, willfully made a threat,
and maliciously conveyed false information knowing the information to
be false, to the Layton Police Department in Layton, Utah, concerning
an alleged attempt being made, or to be made, to kill, injure, and
intimidate an individual and to damage and destroy property by means
of fire and an explosive, namely, and in substance and effect, that
he had planted bombs at a shopping center in Layton and that those

bombs were set to explode.

11

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-cr-OO733-PSG Document 1l Filed 10/24/18 Page 12 of 59 Page |D #x:12

COUNT TEN
[18 U.S.C. § 844(€)]

On or about September 27, 2017, in Los Angeles County, within
the Central District of California, defendant TYLER RAI BARRISS, also
known as (“aka”) “@SWAUTISTIC,” aka “Robert Hayward,” aka “Robert,”
aka “Alex Mendez,” aka “Alex,” aka “Matthew,” aka “Aaron,” by a
telephone and other instrument of commerce, willfully made a threat,
and maliciously conveyed false information knowing the information to
be false, to the Peoria Police Department in Peoria, Illinois,
concerning an$alleged attempt being made, or to be made, to kill,
injure, and intimidate an individual and to damage and destroy
property by means of fire and an explosive, namely, and in substance
and effect, that he had planted bombs in backpacks throughout a high
school, that those bombs were set to explode, and that he was at or

near the high school, armed with a gun, and intended to open fire.

12

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-cr-OO733-PSG Document 11 Filed 10/24/18 Page 13 of 59 Page |D #:13

COUNT ELEVEN
[18 U.S.C. § 844(e)]

On or about September 28, 2017, in Los Angeles County, within
the Central District of California, defendant TYLER RAI BARRISS, also
known as (“aka”) “@SWAUTISTIC,” aka “Robert Hayward,” aka “Robert,”
aka “Alex Mendez,” aka “Alex,” aka “Matthew,” aka “Aaron,” by a
telephone and other instrument of commerce, willfully made a threat,
and maliciously conveyed false information knowing the information to
be false, to the Richmond Police Department in Richmond, Virginia,
concerning an alleged attempt being made, or to be made, to kill,
injure, and intimidate an individual and to damage and destroy
property by means of fire and an explosive, namely, and in substance
and effect, that he had planted bombs in a building on West Broad

Street in Richmond.

13

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-cr-OO733-P,SG Document 1, |:i|edl 10/24/18 P:age 14 of 59 Page |D #;14

COUNT TWELVE
[18 U.S.C. § 844(€)]

On or about September 28, 2017, in Los Angeles County, within
the Central District of California, defendant TYLER RAI BARRISS, also
known as (“aka”) “@SWAUTISTIC,” aka “Robert Hayward,” aka “Robert,”
aka “Alex Mendez,” aka “Alex,” aka “Matthew,” aka “Aaron,” by a
telephone and other instrument of commerce, willfully made a threat,
and maliciously conveyed false information knowing the information to
be false, to the Arlington Police Department in Arlington, Virginia,
concerning an alleged attempt being made, or to be made, to kill,
injure, and intimidate an individual and to damage and destroy
property by means of fire and an explosive, namely, and in substance
and effect, that he had planted a bomb in a building on Wilson

Boulevard in Arlington.

14

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-cr-OO733-F?SG Document 1' Filed 10/24/18 Page 15 of 59 Page |D #:15

COUNT THIRTEEN
[18 U.S.C. § 844(e)]

On or about September 28, 2017, in Los Angeles County, within
the Central District of California, defendant TYLER RAI BARRISS, also
known as (“aka”) “@SWAUTISTIC,” aka “Robert Hayward,” aka “Robert,”
aka “Alex Mendez,” aka “Alex,” aka “Matthew,” aka “Aaron,” by a
telephone and other instrument of commerce, willfully made a threat,
and maliciously conveyed false information knowing the information to
be false, to the West University Place Police Department in West
University Place, Texas, concerning an alleged attempt being made, or
to be made, to kill, injure, and intimidate an individual and to
damage and destroy property by means of fire and an explosive,
namely, and in substance and effect, that bombs were planted in a
building on Bissonnet Street in Houston and that those bombs were set

to explode.

15

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-cr-OO733-PSG Document 1, Filed 10/24/18 Page 16 of 59 Page |D #:16

COUNT FOURTEEN
[18 U.S.C. § 844(€)]

On or about September 29, 2017, in Los Angeles County, within
the Central District of California, defendant TYLER RAI BARRISS, also
known as (“aka”) “@SWAUTISTIC,” aka “Robert Hayward,” aka “Robert,”
aka “Alex Mendez,” aka “Alex,” aka “Matthew,” aka “Aaron,” by a
telephone and other instrument of commerce, willfully made a threat,
and maliciously conveyed false information knowing the information to
be false, to a television station in Phoenix, Arizona, concerning an
alleged attempt being made, or to be made, to kill, injure, and
intimidate an individual and to damage and destroy property by means
of fire and an explosive, namely, and in substance and effect, that
he had planted a bomb inside a public works building on North 23rd

Avenue in Phoenix and that the bomb was set to explode.

16

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-cr-OO733-PSG Document 1. Filed 10/24/18 Rage 17 of 59 Page |D #:17

COUNT FIFTEEN
[18 U.S.C. § 844(e)]

On or about September 29, 2017, in Los Angeles County, within
the Central District of California, defendant TYLER RAI BARRISS, also
known as (“aka”) “@SWAUTISTIC,” aka “Robert Hayward,” aka “Robert,”
aka “Alex Mendez,” aka “Alex,” aka “Matthew,” aka “Aaron,” by a
telephone and other instrument of commerce, willfully made a threat,
and maliciously conveyed false information knowing the information to
be false, to the Allen Police Department in Allen, Texas, concerning
an alleged attempt being made, or to be made, to kill, injure, and
intimidate an individual and to damage and destroy property by means
of fire and an explosive, namely, and in substance and effect, that
he had planted bombs throughout a high school in Allen and that those

bombs were set to explode.

17

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

, CaSe 2:18-cr-OO733-PSG Document 1 z Filed.10/24/18 P/age 18 of 59 Page |D #:,18

\

COUNT SIXTEEN
[18 U.S.C. § 844(e)]

On or about September 29, 2017, in Los Angeles County, within
the Central District of California, defendant TYLER RAI BARRISS, also
known as (“aka”) “@SWAUTISTIC,” aka “Robert Hayward,” aka “Robert,”
aka “Alex Mendez,” aka “Alex,” aka “Matthew,” aka “Aaron,” by a
telephone and other instrument of commerce, willfully made a threat,
and maliciously conveyed false information knowing the information to
be false, to the Harvard University Police Department in Cambridge,
Massachusetts, concerning an alleged attempt being made, or to be
made, to kill, injure, and intimidate an individual and to damage and
destroy property by means of fire and an explosive, namely, and in
substance and effect, that he had planted bombs on a university

campus and that the bombs were set to explode.

18

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

, CaSe 2:18-cr-OO733-P/SG Document 1 l Filed:10/24/18 Page 19 of 59 Page |D #:19

COUNT SEVENTEEN
[18 U.S.C. § 844(e)]

On or about September 30, 2017, in Los Angeles County, within
the Central District of California, defendant TYLER RAI BARRISS
(“BARRISS”), also known as (“aka”) “@SWAUTISTIC,” aka “Robert
Hayward,” aka “Robert,” aka “Alex Mendez,” aka “Alex,” aka “Matthew,”
aka “Aaron,” by a telephone and other instrument of commerce,
willfully made a threat, and maliciously conveyed false information
knowing the information to be false, to a television station in
Phoenix, Arizona, concerning an alleged attempt being made, or to be
made, to kill, injure, and intimidate an individual and to damage and
destroy property by means of fire and an explosive, namely, and in
substance and effect, that he had planted bombs throughout a building
located on West Adams Street in Phoenix and that those bombs were set

to explode.

19

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-cr-OO733-P§G Document 1q Fi|ec_j 10/24/18 Page 20 of 59 Page |D #:20

\

COUNT EIGHTEEN
[18 U.S.C. § 844(€)]

On or about September 30, 2017, in Los Angeles County, within
the Central District of California, defendant TYLER RAI BARRISS, also
known as (“aka”) “@SWAUTISTIC,” aka “Robert Hayward,” aka “Robert,”
aka “Alex Mendez,” aka “Alex,” aka “Matthew,” aka “Aaron,” by a
telephone and other instrument of commerce, willfully made a threat,
and maliciously conveyed false information knowing the information to
be false, to the Alexandria Police Department in Alexandria,
Virginia, concerning an alleged attempt being made, or to be made, to
kill, injure, and intimidate an individual and to damage and destroy
property by means of fire and an explosive, namely, and in substance
and effect, that he had planted bombs in a movie theater in
Alexandria and that he was outside that theater armed with an assault

rifle.

20

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-cr-OO733-P,SG Document 1q Fi|eq 10/24/18 P,age 21 of 59 Page |D #:21

COUNT NINETEEN
[13 U.s.c. § 875(c)]

On or about September 30, 2017, in Los Angeles County, within
the Central District of California, defendant TYLER RAI BARRISS, also
known as (“aka”) “@SWAUTISTIC,” aka “Robert Hayward,” aka “Robert,”
aka “Alex Mendez,” aka “Alex,” aka “Matthew,” aka “Aaron,” with the
purpose of issuing a threat and with knowledge that the communication
would be viewed as a threat, knowingly transmitted in interstate
commerce to Marion County Emergency Services in Marion County,
Missouri, a communication containing true threats to injure the
person of another, namely, and in substance and effect, that he had
just shot two people and planned to burn down a residence on Whitaker

Lane in New London, Missouri.

21

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

CaSe 2:18-cr-OO733-P.SG Document 1l Filed 10/24/18 Page 22 of 59 Page |D #:22

\

COUNT TWENTY
[18 U.S.C. § 875(€)]

On or about September 30, 2017, in Los Angeles County, within
the Central District of California, defendant TYLER RAI BARRISS, also
known as (“aka”) “@SWAUTISTIC,” aka “Robert Hayward,” aka “Robert,”
aka “Alex Mendez,” aka “Alex,” aka “Matthew,” aka “Aaron,” with the
purpose of issuing a threat and with knowledge that the communication
would be viewed as a threat, knowingly transmitted in interstate
commerce to Marion County Emergency Services in Marion County,
Missouri, a communication containing true threats to injure the
person of another, namely, and in substance and effect, that he had
just shot two people at a residence on Walnut Street in Hannibal,

Missouri,

22

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-cr-OO733-PSG Document 1z Filed 10/24/18 Page 23 of 59 Page |D #:23

COUNT TWENTY~ONE
[18 U.S.C. § 844(€)]

On or about October 2, 2017, in Los Angeles County, within the
Central District of California, defendant TYLER RAI BARRISS
(“BARRISS”), also known as (“aka”) “@SWAUTISTIC,” aka “Robert
Hayward,” aka “Robert,” aka “Alex Mendez,” aka “Alex,” aka “Matthew,”
aka “Aaron,” by a telephone and other instrument of commerce,
willfully made a threat, and maliciously conveyed false information
knowing the information to be false, to Marion County Emergency
Services in Marion County, Missouri, concerning an alleged attempt
being made, or to be made, to kill, injure, and intimidate an
individual and to damage and destroy property by means of fire and an
explosive, namely, and in substance and effect, that he had planted

bombs at a high school in Center, Missouri,

23

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-cr-OO733-PSG Document 1, Filed 10/24/18 Page 24 of 59 Page |D #:24

COUNT TWENTY-TWO
[18 U.s.c. § 875(<:)]

On or about October 2, 2017, in Los Angeles County, within the
Central District of California, defendant TYLER RAI BARRISS, also
known as (“aka”) “@SWAUTISTIC,” aka “Robert Hayward,” aka “Robert,”
aka “Alex Mendez,” aka “Alex,” aka “Matthew,” aka “Aaron,” with the
purpose of issuing a threat and with knowledge that the communication
would be viewed as a threat, knowingly transmitted in interstate
commerce to the Las Vegas Police Department in Las Vegas, Nevada, a
communication containing true threats to injure the person of
another, namely, and in substance and effect, that he had shot his

wife at a Las Vegas hotel and intended to shoot other hotel guests.

24

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-cr-OO733-F?SG Document 1, Fi|egj 10/24/18 F?.age 25 of 59 Page |D #:25

COUNT TWENTY-THREE

 

[18 U.s.c. § 875(c)]

On or about October 2, 2017, in Los Angeles County, within the
Central District of California, defendant TYLER RAI BARRISS, also
known as (“aka”) “@SWAUTISTIC,” aka “Robert Hayward,” aka “Robert,”
aka “Alex Mendez,” aka “Alex,” aka “Matthew,” aka “Aaron,” with the
purpose of issuing a threat and with knowledge that the communication
would be viewed as a threat, knowingly transmitted in interstate
commerce to the Washington Police Department in Washington, Illinois,
a communication containing true threats to injure the person of
another, namely, and in substance and effect, that he had just killed
two people at a residence on South Wood Street in Washington, that he
had an assault rifle, and that he would kill any law enforcement

officer that approached the residence.

25

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-cr-OO733-PSG Document 12 Filed 10/24/18 P/age 26 of 59 Page |D #:26

COUNT TWENTY~FOUR

 

[18 U.S.C. § 844(e)]

On or about October 4, 2017, in Los Angeles County, within the
Central District of California, defendant TYLER RAI BARRISS
(“BARRISS”), also known as (“aka”) “@SWAUTISTIC,” aka “Robert
Hayward,” aka “Robert,” aka “Alex Mendez,” aka “Alex,” aka “Matthew,”
aka “Aaron,” by a telephone and other instrument of commerce,
willfully made a threat, and maliciously conveyed false information
knowing the information to be false, to emergency services in Ralls
County, Missouri, concerning an alleged attempt being made, or to be
made, to kill, injure, and intimidate an individual and to damage and
destroy property by means of fire and an explosive, namely, and in
substance and effect, that bombs were planted at a high school in

Center, Missouri.

26

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

CaSe 2:18-cr-OO733-RSG Document 1 Fi|egj 10/24/18 Rage 27 of 59 Page |D #:27

COUNT TWENTY-FIVE

 

[18 U.S.C. § 844(e)]

On or about November 2, 2017, in Los Angeles County, within the
Central District of California, defendant TYLER RAI BARRISS, also
known as (“aka”) “@SWAUTISTIC,” aka “Robert Hayward,” aka “Robert,”
aka “Alex Mendez,” aka “Alex,” aka “Matthew,” aka “Aaron,” by a
telephone and other instrument of commerce, willfully made a threat,
and maliciously conveyed false information knowing the information to
be false, to the West Virginia University Police Department in
Morgantown, West Virginia, concerning an alleged attempt being made,
or to be made, to kill, injure, and intimidate an individual and to
damage and destroy property by means of fire and an explosive,
namely, and in substance and effect, that he had planted bombs on a
university campus, that he had an assault rifle, and that he intended

to open fire on students.

27

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-cr-OO733-PSG Document 1 Filed 10/24/18 Page 28 of 59 Page |D #:28

COUNT TWENTY-SIX
[18 U.S.C. § 844(€)]

On or about November 9, 2017, in Los Angeles County, within the
Central District of California, defendant TYLER RAI BARRISS, also
known as (“aka”) “@SWAUTISTIC,” aka “Robert Hayward,” aka “Robert,”
aka “Alex Mendez,” aka “Alex,” aka “Matthew,” aka “Aaron,” by a
telephone and other instrument of commerce, willfully made a threat,
and maliciously conveyed false information knowing the information to
be false, to the Portland Police Department in Portland, Maine,
concerning an alleged attempt being made, or to be made, to kill,
injure, and intimidate an individual and to damage and destroy
property by means of fire and an explosive, namely, and in substance
and effect, that he had placed bombs around a television station in

Portland.

28

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

CaSe 2:18-cr-OO733-F?SG Document 1 Filed 10/24/18 Page 29 of 59 Page |D #:29

COUNT TWENTY~SEVEN

 

[18 U.S.C. § 844(€)]

On or about November 10, 2017, in Los Angeles County, within the
Central District of California, defendant TYLER RAI BARRISS, also
known as (“aka”) “@SWAUTISTIC,” aka “Robert Hayward,” aka “Robert,”
aka “Alex Mendez,” aka “Alex,” aka “Matthew,” aka “Aaron,” by a
telephone and other instrument of commerce, willfully made a threat,
and maliciously conveyed false information knowing the information to
be false, to the Dedham Police Department in Dedham, Massachusetts,
concerning an alleged attempt being made, or to be made, to kill,
injure, and intimidate an individual and to damage and destroy
property by means of fire and an explosive, namely, and in substance
and effect, that he worked with the designated terrorist organization
known as the Islamic State of Iraq and the Levant, also known as
ISIS, that he had planted bombs on and around a television station
located on Fox Drive in Dedham, and that the bombs were set to

explode.

29

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-cr-00733-PSG Document 1, Filed 10/24/18 Page 30 of 59 Page |D #;30

COUNT TWENTY-EIGHT

 

[18 U.S.C. § 844(e)]

On or about November 10, 2017, in Los Angeles County, within the
Central District of California, defendant TYLER RAI BARRISS, also
known as (“aka”) “@SWAUTISTIC,” aka “Robert Hayward,” aka “Robert,”
aka “Alex Mendez,” aka “Alex,” aka “Matthew,” aka “Aaron,” by a
telephone and other instrument of commerce, willfully made a threat,
and maliciously conveyed false information knowing the information to
be false, to the Chicago Police Department in Chicago, Illinois,
concerning an alleged attempt being made, or to be made, to kill,
injure, and intimidate an individual and to damage and destroy
property by means of fire and an explosive, namely, and in substance
and effect, that he was an agent of the designated foreign terrorist
organization known as the lslamic State of Iraq and the Levant,
otherwise known as ISIS, and that he had planted a bomb in a building

on North State Street in Chicago.

30

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-cr-00733-PSG Document 11 Filed 10/24/18 Page 31 of 59 Page |D #;31

\

COUNT TWENTY-NINE

 

[18 U.S.C. § 844(e)]

On or about November 11, 2017, in Los Angeles County, within the
Central District of California, defendant TYLER RAI BARRISS, also
known as (“aka”) “@SWAUTISTIC,” aka “Robert Hayward,” aka “Robert,”
aka “Alex Mendez,” aka “Alex,” aka “Matthew,” aka “Aaron,” by a
telephone and other instrument of commerce, willfully made a threat,
and maliciously conveyed false information knowing the information to
be false, to the Philadelphia Police Department in Philadelphia,
Pennsylvania, concerning an alleged attempt being made, or to be
made, to kill, injure, and intimidate an individual and to damage and
destroy property by means of fire and an explosive, namely, and in
substance and effect, that bombs were planted at a museum in

Philadelphia.

31

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-cr-00733-PSG Document 1 Filed 10/24/18 Rage 32 of 59 Page |D #:32

\ \

COUNT THIRTY
[18 U.S.C. § 844(e)]

On or about November 19, 2017, in Los Angeles County, within the
Central District of California, defendant TYLER RAI BARRISS, also
known as (“aka”) “@SWAUTISTIC,” aka “Robert Hayward,” aka “Robert,”
aka “Alex Mendez,” aka “Alex,” aka “Matthew,” aka “Aaron,” by a
telephone and other instrument of commerce, willfully made a threat,
and maliciously conveyed false information knowing the information to
be false, to the Austin Police Department in Austin, Texas,
concerning an alleged attempt being made, or to be made, to kill,
injure, and intimidate an individual and to damage and destroy
property by means of fire and an explosive, namely, and in substance
and effect, that he had left backpacks containing dynamite at an
apartment complex on Farm to Market Road in Austin and that the

dynamite was set to explode.

32

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 2:18-cr-00733-PSG Document 1_ Fi|ecj 10/24/18 Rage 33 of 59 Page |D #:33

\

COUNT THIRTY-ONE
[18 U.S.C. § 844(e)]

On or about November 24, 2017, in Los Angeles County, within the
Central District of California, defendant TYLER RAI BARRISS, also
known as (“aka”) “@SWAUTISTIC,” aka “Robert Hayward,” aka “Robert,”
aka “Alex Mendez,” aka “Alex,” aka “Matthew,” aka “Aaron,” by a
telephone and other instrument of commerce, willfully made a threat,
and maliciously conveyed false information knowing the information to
be false, to the Bernalillo Police Department in Bernalillo, New
Mexico, concerning an alleged attempt being made, or to be made, to
kill, injure, and intimidate an individual and to damage and destroy
property by means of fire and an explosive, namely, and in substance
and effect, there were bombs planted at a shopping center in

Bernalillo,

.33

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-cr-00733-PSG Document 1 Fi|e‘d 10/24/18 Page 34 of 59 Page |D #:34

\

COUNT THIRTY-TWO
[18 U.S.C. § 875(C)]

On or about November 24, 2017, in Los Angeles County, within the
Central District of California, defendant TYLER RAI BARRISS, also
known as (“aka”) “@SWAUTISTIC,” aka “Robert Hayward,” aka “Robert,”
aka “Alex Mendez,” aka “Alex,” aka “Matthew,” aka “Aaron,” with the
purpose of issuing a threat and with knowledge that the communication
would be viewed as a threat, knowingly transmitted in interstate
commerce to the Dallas Police Department in Dallas, Texas, a
communication containing true threats to injure the person of
another, namely, and in substance and effect, that he intended to

engage in violent acts toward persons at a shopping center in Dallas.

34

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-cr-00733-RSG Document 1 Filed 10/24/18 Page 35 of 59 Page |D #:35

` \

COUNT THIRTY-THREE

 

[18 U.s.c. § 344(€)]

On or about November 24, 2017, in Los Angeles County, within the
Central District of California, defendant TYLER RAI BARRISS, also
known as (“aka”) “@SWAUTISTIC,” aka “Robert Hayward,” aka “Robert,”
aka “Alex Mendez,” aka “Alex,” aka “Matthew,” aka “Aaron,” by a
telephone and other instrument of commerce, willfully made a threat,
and maliciously conveyed false information knowing the information to
be false, to the Nassau County Police Department in Nassau County,
New York, concerning an alleged attempt being made, or to be made, to
kill, injure, and intimidate an individual and to damage and destroy
property by means of fire and an explosive, namely, and in substance
and effect, that there were bombs at shopping center in Valley

Stream, New York.

35

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-cr-00733-P§G Document 11 Filed 10/24/18 Page 36 of 59 Page |D #_:36

\

COUNT THIRTY-FOUR

 

[18 U.s.c. § 844(e)]

On or about November 24, 2017, in Los Angeles County, within the
Central District of California, defendant TYLER RAI BARRISS, also
known as (“aka”) “@SWAUTISTIC,” aka “Robert Hayward,” aka “Robert,”
aka “Alex Mendez,” aka “Alex,” aka “Matthew,” aka “Aaron,” by a
telephone and other instrument of commerce, willfully made a threat,
and maliciously conveyed false information knowing the information to
be false, to the Michigan City Police Department in Michigan City,
Indiana, concerning an alleged attempt being made, or to be made, to
kill, injure, and intimidate an individual and to damage and destroy
property by means of fire and an explosive, namely, and in substance

and effect, that there were bombs at a Michigan City shopping center.

36

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-cr-00733-P$G Document 11 Filed 10/24/18 Page 37 of 59 Page |D #:37

COUNT THIRTY-FIVE

 

[18 U.S.C. § 844(e)]

On or about November 28, 2017, in Los Angeles County, within the
Central District of California, defendant TYLER RAI BARRISS, also
known as (“aka”) “@SWAUTISTIC,” aka “Robert Hayward,” aka “Robert,”
aka “Alex Mendez,” aka “Alex,” aka “Matthew,” aka “Aaron,” by a
telephone and other instrument of commerce, willfully made a threat,
and maliciously conveyed false information knowing the information to
be false, to the Panama City Beach Police Department in Panama City
Beach, Florida, concerning an alleged attempt being made, or to be
made, to kill, injure, and intimidate an individual and to damage and
destroy property by means of fire and an explosive, namely, and in
substance and effect, that he had planted bombs at a high school in
Panama City Beach, that the bombs were set to explode, and that he

and another person were at the school, armed with guns.

37

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-cr-00733-PSG Document 1 Filed 10/24/18 Page 38 of 59 Page |D #:38

COUNT THIRTY~SIX
[18 U.S.C. § 844(e)]

On or about November 28, 2017, in Los Angeles County, within the
Central District of California, defendant TYLER RAI BARRISS, also
known as (“aka”) “@SWAUTISTIC,” aka “Robert Hayward,” aka “Robert,”
aka “Alex Mendez,” aka “Alex,” aka “Matthew,” aka “Aaron,” by a
telephone and other instrument of commerce, willfully made a threat,
and maliciously conveyed false information knowing the information to
be false, to the Durand Area Schools in Durand, Michigan, concerning
an alleged attempt being made, or to be made, to kill, injure, and
intimidate an individual and to damage and destroy property by means
of fire and an explosive, namely, and in substance and effect, that
he had planted bombs at a high school and that those bombs were set

to explode.

38

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

CaSe 2:18-cr-00733-PSG Document 1 Filed 10/24/18 Page 39 of 59 Page |D #:39

COUNT THIRTY-SEVEN

 

[18 U.S.C. § 1349]

A. THE OBJECT OF THE CONSPIRACY

 

1. Beginning on a date unknown to the Grand Jury, but no later
than November 27, 2017, and continuing through on or about
December 5, 2017, in Los Angeles County, within the Central District
of California, and elsewhere, defendant TYLER RAI BARRISS
(“BARRISS”), also known as (“aka”) “@SWAUTISTIC,” aka “Robert
Hayward,” aka “Robert,” aka “Alex Mendez,” aka “Alex,” aka “Matthew,”
aka “Aaron,” and Unindicted Co-Conspirator No. 1, together with
others known and unknown to the Grand Jury, knowingly combined,
conspired, and agreed to commit bank fraud, in violation of Title 18,
United States Code, Section 1344(2).

B. THE MANNER AND MEANS OF THE CONSPIRACY

 

2. The object of the conspiracy was to be carried out, and was

carried out, in substance as follows:

a. Unindicted Co~Conspirator No. 1 would obtain credit
and debit card account numbers that he knew belonged to real persons;

b. Unindicted Co-Conspirator No. 1 would use those
unauthorized debit and credit card account numbers to purchase
clothing and other items online for, and at the request of, defendant
BARRISS;

c. In purchasing those items, Unindicted Co-Conspirator
No. 1 would falsely represent to online retailers that he was
authorized to use those credit and debit card account numbers to make

purchases, when, in fact, he was not authorized to do so.

39

 

 

10
11
12
13
14
15
16
17
13
' 19
20
21
22
23
24
25
26
27

28

 

 

Case 2:18-cr-00733-PSG Document 1 Filed 10/24/18 Page 40 of 59 Page |D #:40

x

C. OVERT ACTS

3. On or about the following dates, in furtherance of the
conspiracy and to accomplish its objects, defendant BARRISS and
Unindicted Co-Conspirator No. 1, together with other co-conspirators
known and unknown to the Grand Jury, committed and caused others to
commit various overt acts within the Central District of California
and elsewhere, including the following:

Overt Act No. 1: On or before November 27, 2017, Unindicted
Co-Conspirator No. 1 opened an account with a virtual private network
service provider (the “VPN Service”).

Overt Act No. 2: On December 1, 2017, Unindicted Co~
Conspirator No. 1 attempted to purchase a 1-month subscription to the
VPN Service with a credit card number that he knew belonged to a real
person and that he was not authorized to use.

Overt Act No. 3: On or about December 2, 2017, in Twitter
Direct Messages, defendant BARRISS asked Unindicted Co~Conspirator
No. 1 to purchase a cap bearing a NASA logo (the “NASA cap”) for
defendant BARRISS.

Overt Act No. 4: On or about December 3, 2017, in Twitter
Direct Messages, defendant BARRISS again asked Unindicted Co-
Conspirator No. 1 to purchase the NASA cap for him. Unindicted Co-
Conspirator No. 1 agreed to make the purchase after obtaining credit
and debit card account numbers belonging to others that he knew he
was not authorized to use.

Overt Act No. 5: On December 3, 2017, and again on
December 4, 2017, in Twitter Direct Messages, defendant BARRISS

repeatedly insisted that Unindicted Co-Conspirator No. 1 purchase the

40

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

CaSe 2:18-cr-00733-PSG Document 1 Filed 10/24/18 Page 41 of 59 Page |D #:41

\

NASA cap for him and provided Unindicted Co-Conspirator No. 1 with
defendant BARRISS’s mailing address in Los Angeles.

Overt Act No. 61 On or before December 4, 2017, Unindicted
Co-Conspirator No. 1 obtained a debit card account number (the
“Account Number”), which he knew belonged to Victim J.B., which was
linked to her checking account at Waukesha State Bank.

Overt Act No. 7: On or about December 4, 2017, Unindicted Co~
Conspirator No. 1 purchased the NASA cap from an online retailer,
using the unauthorized Account Number. Unindicted Co~Conspirator
No. 1 represented to the online retailer that he was authorized to
use the Account Number to make the purchase when, in fact, he was
not. Unindicted Co~Conspirator No. 1 provided the online retailer
with defendant BARRISS’s name and address in Los Angeles for shipping
purposes.

Overt Act No. 8: On or about December 4, 2017, defendant
BARRISS told Unindicted Co-Conspirator No. 1 that he wanted him to
purchase shoes for him.

Overt Act No. 9: On or about December 4, 2017, Unindicted Co-
Conspirator No. 1 purchased a 1-month subscription to the VPN
Service, using the Account Number, knowing that he was not authorized
to use that Account Number.

Overt Act No. 10: On or about December 5, 2017, in Twitter

 

Direct Messages, defendant BARRISS told Unindicted Co~Conspirator
No. 1 that he had received the NASA cap and was thankful for it.

Overt Act No. 11: On or about December 6, 2017, in Twitter

 

Direct Messages, defendant BARRISS told Unindicted Co-Conspirator
No. 1 that he wanted him to purchase shoes and a belt for him. He
then directed Unindicted Co-Conspirator No. 1 to a website and asked

41

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

CaSe 2:18-cr-00733-RSG Document 1 Filed 10/24/18 P,age 42 of 59 Page |D #:42

\

him, “Can you card it[?],” which was coded language indicating his
intent that Unindicted Co-Conspirator No. 1 use an unauthorized debit
or card account number to make the purchase. Unindicted Co-

Conspirator No. 1 responded, “yessir ”

42

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-cr-00733-PSG Document 1 Filed 10/24/18 Page 43 of 59 Page |D #:43

COUNT THIRTY-EIGHT

 

[18 U.S.C. § 371]

A. THE OBJECT OF THE CONSPIRACY

 

1. Beginning on a date unknown to the Grand Jury, but no later
than December 4, 2017, and continuing through on or about December 6,
2017, in Los Angeles, within the Central District of California, and
elsewhere, TYLER RAI BARRISS (“BARRISS”), also known as (“aka”)
“@SWAUTISTIC,” aka “Robert Hayward,” aka “Robert,” aka “Alex Mendez,”
aka “Alex,” aka “Matthew,” aka “Aaron,” and Unindicted Co~Conspirator
No. 2, knowingly combined, conspired, confederated, and agreed to, by
a telephone and instrument of commerce, willfully make a threat, and
maliciously convey false information knowing the information to be
false, concerning an alleged attempt being made, or to be made, to
kill, injure, and intimidate an individual and to damage and destroy
property by means of fire and an explosive, in violation of Title 18,
United States Code, Section 844(e).
B. THE MANNER AND MEANS OF THE CONSPIRACY

2. The object of the conspiracy was to be carried out, and was
carried out, in substance as follows:

a. Unidentified Co-Conspirator No. 2 would identify a
school building that he wanted to evacuate while school was in
session.

b. Unidentified Co~Conspirator No. 2 would share
information concerning that school with defendant BARRISS, to include
its address.

c. Defendant BARRISS would call the school and willfully
and maliciously convey the false information that he had planted
bombs at the school, knowing that information to be false.

43

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

l CaSe 2:18-cr-00733-RSG Document 1 Filed 10/24/18 P,age 44 of 59 Page |D #:44

d. Defendant BARRISS would call law enforcement and
willfully and maliciously convey that he had planted bombs at the
school, knowing that information to be false.

C. OVERT ACTS

3. On or about the following dates, in furtherance of the
conspiracy and to accomplish its object, defendant BARRISS, together
with Unindicted Co-Conspirator No. 2 and other co-conspirators known
and unknown to the Grand Jury, committed and caused others to commit
various overt acts within the Central District of California and
elsewhere, including the following:

Overt Act No. 1: On or about December 4, 2017, Unindicted Co-
Conspirator No. 2, in Twitter Direct Messages, asked defendant
BARRISS to cause the evacuation of a high school in Gurnee, Illinois
(the “Gurnee High School”), and defendant BARRISS agreed.

Overt Act No. 2: On or about December 5, 2017, defendant
BARRISS and Unindicted Co-Conspirator No. 2 investigated the address
and telephone number of the Gurnee High School, including by looking
up that information online.

Overt Act No. 3: On or about December 5, 2017, defendant
BARRISS and Unindicted Co-Conspirator No. 2 investigated the address
and telephone number for the Gurnee Police Department, including by
looking up that information online.

Overt Act No. 4: On or about December 5, 2017, defendant
BARRISS called the Gurnee High School and told a secretary there, in
substance and effect, that he left a backpack containing dynamite in
the Gurnee High School and that it was set to explode. k

Overt Act No. 5: On or about December 5, 2017, defendant
BARRISS called the Gurnee Police Department and told a communications

44

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

CaSe 2:18-c_r-00733-RSG Document 1 Filed 10/24/18 Page 45 of 59 Page |D #:45

\

center operator that he had planted a bomb at the Gurnee High School
and that the bomb was set to explode,

Overt Act No. 6: On or about December 5, 2017, defendant
BARRISS, in Twitter Direct Messages, told Unindicted Co-Conspirator
No. 2 that he had taken steps to cause an evacuation of the Gurnee
High School.

Overt Act-No. 7: On or about December 6, 2017, in Twitter
Direct Messages, Unindicted Co~Conspirator No. 2 and defendant
BARRISS agreed to try again to cause an evacuation of the Gurnee High
School.

Overt Act No. 8: On or about December 6, 2017, defendant
BARRISS called the Gurnee High School and left a voicemail on a
school line in which he said that he had planted a bomb at the
school,

Overt Act No. 9: On or about December 6, 2017, defendant
BARRISS called the Gurnee Police Department and told a communications
center operator that he left a backpack containing explosives in a
classroom at the Gurnee High School, that the explosives were set to
explode, that he was high on crystal methamphetamine, that he was
carrying a pistol, and that he was considering opening fire on

students and teachers.

45

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

CaSe 2:18-cr-00733-E,SG Document 1 Fi|e_d 10/24/18 Page 46 of 59 Page |D #:46

COUNT THIRTY-NINE

 

[18 U.S.C. § 371]

A. THE OBJECT OF THE CONSPIRACY

 

1. Beginning on a date unknown to the Grand Jury, but no later
than December 7, 2017, and continuing through on or about
December 10, 2017, in Los Angeles, within the Central District of
California, and elsewhere, TYLER RAI BARRISS (“BARRISS”), also known
as (“aka”) “@SWAUTISTIC,” aka “Robert Hayward,” aka “Robert,” aka
“Alex Mendez,” aka “Alex,” aka “Matthew,” aka “Aaron,” and Unindicted
Co-Conspirator No. 1, knowingly combined, conspired, confederated,
and agreed to, by a telephone and instrument of commerce, willfully
make a threat, and maliciously convey false information knowing the
information to be false, concerning an alleged attempt being made, or
to be made, to kill, injure, and intimidate an individual and to
damage and destroy property by means of fire and an explosive, in
violation of Title 18, United States Code, Section 844(e).

B. THE MANNER AND MEANS OF THE CONSPIRACY

 

2. The object of the conspiracy was to be carried out, and was

carried out, in substance as follows:

a. Unidentified Co-Conspirator No. 1 and defendant
BARRISS would identify a person or persons that they wanted to
harass, intimidate, disrupt, and annoy either by swatting them or by
causing them to be evacuated from their locations.

b. Unidentified Co~Conspirator No. 1 and defendant
BARRISS would investigate their intended victims, to include
identifying their victims’ addresses and telephone numbers and the
addresses and telephone numbers of law enforcement local to those
victims.

46

 

 

10
1_1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

CaSe 2:18-0r-00733-PSG Document 1 Fi|e'd 10/24/18 Page 47 of 59 Page |D #:47

c. Defendant BARRISS would call law enforcement and
maliciously convey false information, knowing that information to be
false, and willfully make a threat, about explosives being present at
the victim's address to cause a law enforcement response.

d. Defendant BARRISS would call the location where he
believed the victim was then located and maliciously convey false
information, knowing that information to be false, and willfully make
a threat, about explosives being present at that location to cause
its evacuation.

C. OVERT ACTS

3. On or about the following dates, in furtherance of the
conspiracy and to accomplish its object, defendant BARRISS, together
with Unindicted Co-Conspirator No. 1 and other co-conspirators known
and unknown to the Grand Jury, committed and caused others to commit
various overt acts, among others, within the Central District of
California, and elsewhere, including, but not limited to, the
following:

Overt Act No. 1: On or about December 7, 2017, in Twitter
direct messages, Unindicted Co~Conspirator No. 1 asked defendant
BARRISS to swat Victim R.S., and defendant BARRISS agreed.

Overt Act No. 2: On or about December 7, 2017, in Twitter
direct messages, Unindicted Co~Conspirator No. 1 provided defendant
BARRISS with what he believed to be personal identification
information for Victim R.S., including Victim R.S.’s home address.

Overt Act No. 3: On or about December 7, 2017, defendant
BARRISS called the Milford Police Department in Milford, Connecticut,
identified himself as Victim R.S., and provided what he believed to
be the home address of Victim R.S. He also maliciously conveyed the

47

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

CaSe 2:18-0r-00733-PSG Document 1 Fi|eld 10/24/18 Page 48 of 59 Page |D #:48

false information, knowing that information to be false, and
willfully made the threat, that he had shot his parents, that he had
tied up his siblings and intended to kill them, and that he planned
to burn down his house.

Overt Act No. 4: On or about December 7, 2017, in Twitter
direct messages, defendant BARRISS told Unindicted Co-Conspirator
No. 1 that he had swatted Victim R.S.

Overt Act No. 5: On or about December 8, 2017, in Twitter
direct messages, Unindicted Co-Conspirator No. 1 provided defendant
BARRISS with what he believed to be the address for a convention
center in Dallas, Texas (the “Convention Center”), where a video game
tournament was then occurring.

Overt Act No. 6: On or about December 8, 2017, in Twitter
Direct Messages, Unindicted Co-Conspirator No. 1 agreed to create,
and did in fact create, an account with a voice-over-internet
services provider for defendant BARRISS to use in making hoax phone
calls to and concerning the Convention Center.

Overt Act No. 7: On or about December 8, 2017, defendant
BARRISS called both the Convention Center's administrative line and a
Crime Stoppers tip line and maliciously conveyed the false
information, and willfully made the threat, that he left backpacks
containing explosives in the Convention Center and that they were set
to explode,

Overt Act No. 8: On or about December 8, 2017, in Twitter
direct messages, Unindicted Co~Conspirator No. 1 provided defendant
BARRISS with information about the evacuation of the Convention
Center in response to defendant BARRISS’s knowingly false reports
that he planted bombs there.

48

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-0r-00733-PSG Document 1 Filed 10/24/18 Page 49 of 59 Page |D #:49

Overt Act No. 9: On or about December 10, 2017, defendant
BARRISS called the Dallas Police Department and said that he and a
friend had left backpacks containing explosives inside the Convention
Center and that they were set to explode,

Overt Act No. 10: On or about December 10, 2017, defendant

 

BARRISS called the Convention Center's administrative line and
maliciously conveyed the false information that he had planted a bomb

there. That day, the Convention Center was again evacuated.

49

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-0r-00733-PSG Document 1 Filed 10/24/18 Page 50 of 59 Page |D #:50

\

COUNT FORTY
[18 U.S.C. § 844(e)]

On or about December 11, 2017, in Los Angeles County, within the
Central District of California, defendant TYLER RAI BARRISS, also
known as (“aka”) “@SWAUTISTIC,” aka “Robert Hayward,” aka “Robert,”
aka “Alex Mendez,” aka “Alex,” aka “Matthew,” aka “Aaron,” by a
telephone and other instrument of commerce, willfully made a threat,
and maliciously conveyed false information knowing the information to
be false, to the Suffolk County Police Department in Smithtown, New
York, concerning an alleged attempt being made, or to be made, to
kill, injure, and intimidate an individual and to damage and destroy
property by means of fire and an explosive, namely, and in substance
and effect, that he and a friend had planted bombs at a mall in Lake
Grove, New York, that those bombs were set to explode, and that he
and others were armed with assault weapons and planned to open fire

at the mall.

50

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23,

24

25

26

27

28

 

 

CaSe 2:18-0r-00733-P_SG Document 1 Filed 10/24/18 Page 51 of 59 Page |D #:51

COUNT FORTY-ONE
[18 U.S.C. § 844(e)]

On or about December 14, 2017, in Los Angeles County, within the
Central District of California, defendant TYLER RAI BARRISS, also
known as (“aka”) “@SWAUTISTIC,” aka “Robert Hayward,” aka “Robert,”
aka “Alex Mendez,” aka “Alex,” aka “Matthew,” aka “Aaron,” by a
telephone and other instrument of commerce, willfully made a threat,
and maliciously conveyed false information knowing the information to
be false, to the George Mason University Police Department in Fairfax
County, Virginia, concerning an alleged attempt being made, or to be
made, to kill, injure, and intimidate an individual and to damage and
destroy property by means of fire and an explosive, namely, and in
substance and effect, that he had planted dynamite at a secondary

school in Burke, Virginia, and that the dynamite was set to explode.

51

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-0r-00733-PSG Document 1 Filed 10/24/18 Page 52 of 59 Page |D #:52

COUNT FORTY-TWO
[18 U.S.C. § 844(e)]

On or about December 17, 2017, in Los Angeles County, within the
Central District of California, defendant TYLER RAI BARRISS, also
known as (“aka”) “@SWAUTISTIC,” aka “Robert Hayward,” aka “Robert,”
aka “Alex Mendez,” aka “Alex,” aka “Matthew,” aka “Aaron,” by a
telephone and other instrument of commerce, willfully made a threat,
and maliciously conveyed false information knowing the information to
be false, to a mall in Lake Grove, New York, concerning an alleged
attempt being made, or to be made, to kill, injure, and intimidate an
individual and to damage and destroy property by means of fire and an
explosive, namely, and in substance and effect, that he and a friend
had planted bombs at the mall and that those bombs were set to

explode.

52

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-0r-00733-PSG Document 1 Filed 10/24/18 Page 53 of 59 Page |D #:53

\

COUNT FORTY-THREE

 

[18 U.S.C. § 371]

A. THE OBJECT OF THE CONSPIRACY

 

1. Beginning on a date unknown to the Grand Jury, but no later
than December 16, 2017, and continuing through on or about
December 17, 2017, within the Central District of California, and
elsewhere, TYLER RAI BARRISS (“BARRISS”), also known as (“aka”)
“@SWAUTISTIC,” aka “Robert Hayward,” aka “Robert,” aka “Alex Mendez,”
aka “Alex,” aka “Matthew,” aka “Aaron,” Unindicted Co-Conspirator No.
3, and Unindicted Co-Conspirator No. 4 knowingly combined, conspired,
confederated, and agreed to:

a. By a telephone and other instrument of commerce,
willfully make a threat, and maliciously convey false information
knowing the information to be false, concerning an alleged attempt
being made, or to be made, to kill, injure, and intimidate an
individual and to damage and destroy property by means of fire and an
explosive, in violation of Title 18, United States Code, Section
844(e).

b. With the purpose of issuing a threat and with
knowledge that the communication would be viewed as a threat,
knowingly transmit in interstate commerce a communication containing
true threats to injure the person of another, in violation of
Title 18, United States Code, Section 875(c).

B. THE MANNER AND MEANS OF THE CONSPIRACY

 

2. The object of the conspiracy was to be carried out, and was

carried out, in substance as follows:

53

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

CaSe 2:18-0r-00733-PSG Document 1 Filed 10/24/18 Page 54 of 59 Page |D #:54

a. Unindicted Co-Conspirator No. 3 and Unindicted Co-
Conspirator No. 4 would identify victims that either or both of them
wanted to harass, intimidate, disrupt, and annoy by swatting them,

b. Unindicted Co-Conspirator No. 3 and Unindicted Co-
Conspirator No. 4 would provide information about their victims, such
as what they believed to be their victims’ home addresses, to
defendant BARRISS.

c. Using an online payment processor, Unindicted Co~
Conspirator No. 4 would pay defendant BARRISS to swat the victims.

d. Defendant BARRISS would willfully and maliciously call
law enforcement and make a false report, knowing that information to
be false, of a serious law enforcement emergency in order to trigger
a law enforcement and emergency services response at what he believed
to be the victim's home address.

c. evsle1 AcTs

3. On or about the following dates, in furtherance of the
conspiracy and to accomplish its object, defendant BARRISS, together
with Unindicted Co-Conspirator No. 3 and Unindicted Co~Conspirator
No. 4 and other co~conspirators known and unknown to the Grand Jury,
committed and caused others to commit various overt acts within the
Central District of California and elsewhere, including the
following:

Overt Act No. 1: On or about December 16, 2017, Unindicted
Co-Conspirator No. 3 asked defendant BARRISS, in Twitter Direct
Messages, whether he would “do some naughty tasks 4me” in exchange
for payment, to include Bitcoin, which is a peer~to-peer crypto-

currency, and a Microsoft Xbox, which is a video game system.

54

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

CaSe 2:18-0r-00733-PSG Document 1 Filed 10/24/18 Page 55 of 59 Page |D #:55

Overt Act No. 2: On or about December 17, 2017, Unindicted
Co-Conspirator No. 3 told Unindicted Co-Conspirator No. 4, in Twitter
Direct Messages, “@SWAutistic knows a thing or 2 on naughty
stuffllhint: look at his namell” Unindicted Co-Conspirator No. 3
also told Unindicted Co-Conspirator No. 4 that defendant BARRISS
charged $10 to conduct a swat.

Overt Act No. 3: On or about December 17, 2017, in Twitter
Direct Messages with Unindicted Co-Conspirator No. 3, defendant
BARRISS agreed to swat Victim P.E.

Overt Act No. 4: On or about December 17, 2017, Unindicted
Co-Conspirator No. 3 sought, for his own amusement, to record Victim
P.E.’s reaction to the swat on a multi-party voice-over-internet
communication.

Overt Act No. 5: On or about December 17, 2017, defendant
BARRISS, with the purpose of issuing a threat and with knowledge that
the communication would be viewed as a threat, called the
Indianapolis Metropolitan Police Department in Indianapolis, Indiana,
and falsely reported, knowing the information to be false, that he
had shot his father at what defendant BARRISS believed to be Victim
P.E.'s home address on Caval Cade Court in Avon, Indiana.

Overt Act No. 6: On or after December 17, 2017, Unindicted
Co-Conspirator No. 4 told defendant BARRISS, in Twitter Direct
Messages, in substance and effect, that he had paid defendant BARRISS
to swat Victim P.E. and that Unindicted Co-Conspirator No. 3 was the
“middle man.”

Overt Act No. 7: On or about December 17, 2017, Unindicted
Co-Conspirator No. 4 and defendant BARRISS agreed that defendant
BARRISS would swat Victim C.V., and Unindicted Co-Conspirator No. 4

55

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-0r-00733-PSG Document 1 Filed 10/24/18 Page 56 of 59 Page |D #:56 v

provided defendant BARRISS with what he believed to be Victim C.V.’s
home address on Wittekind Terrace in Cincinnati, Ohio,

Overt Act No. 8: On or about December 17, 2017, using an
online payment processor, Unindicted Co-Conspirator No. 4 sent three
payments of $10.00 each to defendant BARRISS to pay him for
conducting the swats of Victim P.E. and Victim C.V.

Overt Act No. 9: On December 18, 2017, by a telephone and
other instrument of commerce, defendant BARRISS willfully make a
threat, and maliciously conveyed false information knowing the
information to be false, to the Hamilton County Sheriff's Office
Communications Center in Hamilton County, Ohio, concerning an alleged
attempt being made, or to be made, to kill, injure, and intimidate an
individual and to damage and destroy property by means of fire and an
explosive, specifically, in substance and effect, that he had shot
his father at a residence on Wittekind Terrace in Cincinnati, Ohio,
that he was holding his mother and sister hostage, and that he

planned to set the residence on fire.

_56

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-0r-00733-PSG Document 1 Filed 10/24/18 Page 57 of 59 Page |D #:57

COUNT FORTY-FOUR
[18 U.S.C. § 844(e)]

On or about December 19, 2017, in Los Angeles County, within the
Central District of California, defendant TYLER RAI BARRISS, also
known as (“aka”) “@SWAUTISTIC,” aka “Robert Hayward,” aka “Robert,”
aka “Alex Mendez,” aka “Alex,” aka “Matthew,” aka “Aaron,” by a
telephone and other instrument of commerce, willfully made a threat,
and maliciously conveyed false information knowing the information to
be false, to the Lee’s Summit Police Department in Lee’s Summit,
Missouri, concerning an alleged attempt being made, or to be made, to
kill, injure, and intimidate an individual and to damage and destroy
property by means of fire and an explosive, namely, and in substance
and effect, that he had planted a bomb at a high school and that the

bomb was set to explode.

57

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26'

27

28

 

 

Case 2:18-0r-00733-PSG Document 1 Filed 10/24/18 Page 58 of 59 Page |D #:58 ~

COUNT FORTY-FIVE
[18 U.s.c. § 875(<:)]

On or about December 22, 2017, in Los Angeles County, within the
Central District of California, defendant TYLER RAI BARRISS, also
known as (“aka”) “@SWAUTISTIC,” aka “Robert Hayward,” aka “Robert,”
aka “Alex Mendez,” aka “Alex,” aka “Matthew,” aka “Aaron,” with the
purpose of issuing a threat and with knowledge that the communication
would be viewed as a threat, knowingly transmitted in interstate
commerce to Calgary emergency services in Calgary, Canada, a
communication containing true threats to injure the person of
another, namely, and in substance and effect, that he had shot a

person and was holding two others as hostages.

58

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-0r-00733-PSG Document 143 Filed 10/24/18 Page 59 of 59 Page |D #:~59

COUNT FORTY-SIX
[18 U.S.C. § 875(C)]

On or about December 26, 2017, in Los Angeles County, within the
Central District of California, defendant TYLER RAI BARRISS, also
known as (“aka”) “@SWAUTISTIC,” aka “Robert Hayward,” aka “Robert,”
aka “Alex Mendez,” aka “Alex,” aka “Matthew,” aka “Aaron,” with the
purpose of issuing a threat and with knowledge that the communication
would be viewed as a threat, knowingly transmitted in interstate
commerce to the San Antonio Police Department in San Antonio, Texas,
a communication containing true threats to injure the person of
another, namely, and in substance and effect, that he had shot his

mother and intended to harm others.

NICOLA T. HANNA
United States Attorney

1944 77

PATRICK R. FITZG LD
Assistant United States Attorney
Chief, National Security Division

CHRISTOPHER GRIGG

Assistant United States Attorney

Chief, Terrorism and Export Crimes
Section

GEORGE E. PENCE

Assistant United States Attorney

Terrorism and Export Crimes
Section

59

 

 

